Exhibit 10.4

AMENDED AND RESTATED

FORTRESS INVESTMENT GROUP LLC

2007 OMNIBUS EQUITY INCENTIVE PLAN

Section 1. Purpose of Plan.

The name of this plan is the Fortress Investment Group LLC 2007 Omnibus Equity
Incentive Plan. The Plan was adopted by the Board (as hereinafter defined) on
February 1, 2007 and approved by the shareholders of the Company (as hereinafter
defined) on February 1, 2007, prior to the initial public offering of Company
Shares. The purpose of the Plan is to provide additional incentive to selected
employees, directors and Consultants (as hereinafter defined) of the Company,
its Subsidiaries or Affiliates (as hereinafter defined) whose contributions are
essential to the growth and success of the Company’s business, in order to
strengthen the commitment of such persons to the Company and its Subsidiaries
and Affiliates, motivate such persons to faithfully and diligently perform their
responsibilities and attract and retain competent and dedicated persons whose
efforts shall result in the long-term growth and profitability of the Company.
To accomplish such purposes, the Plan provides that the Company may (or may
cause a Participating Subsidiary or Affiliate to) grant (a) Options, (b) Share
Appreciation Rights, (c) awards of Restricted Shares, Deferred Shares,
Performance Shares, unrestricted Shares or Other Share-Based Awards, or (d) any
combination of the foregoing. Notwithstanding any provision of the Plan, to the
extent that any Award would be subject to Section 409A of the Code, it is our
intent that each such Award comply with the requirements set forth in
Section 409A of the Code and any regulations or guidance promulgated thereunder.

Section 2. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Administrator” means the Board, or if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 hereof.

(b) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with the Person in question. As used
herein, the term “Control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

1



--------------------------------------------------------------------------------

(c) “Award” means individually or collectively, any Option, Share Appreciation
Right, Restricted Share, Deferred Share, Performance Share, unrestricted Share
or Other Share-Based Award granted under the Plan.

(d) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.

(e) A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The term
“Beneficially Own” shall have a correlative meaning.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means (i) the commission of an act of fraud or dishonesty by the
Participant in the course of the Participant’s employment; (ii) the indictment
or entering of a plea of nolo contendere for a crime constituting a felony or in
respect of any act of fraud or dishonesty; (iii) the commission of an act by the
Participant which would make the Participant or the Company (including any of
its Subsidiaries or Affiliates) subject to being enjoined, suspended, barred or
otherwise disciplined for violation of federal or state securities laws, rules
or regulations, including a statutory disqualification; (iv) gross negligence or
willful misconduct in connection with the Participant’s performance of his or
her duties in connection with the Participant’s employment by the Company
(including any Subsidiary or Affiliate for whom the Participant may be employed
on a full-time basis at the time) or the Participant’s failure to comply with
any of the restrictive covenants set forth herein; (v) the commission of any act
that would result or which might reasonably be a substantial factor resulting in
the termination of the Company (including any of its Subsidiaries or Affiliates)
for cause under any of the Company’s (including any of its Subsidiaries’ or
Affiliates’) management, advisory or similar agreements; (vi) the Participant’s
willful failure to comply with any material policies or procedures of the
Company as in effect from time to time provided that the Participant shall have
been delivered a copy of such policies or notice that they have been posted on a
Company website prior to such compliance failure, and (vii) the Participant’s
failure to perform the material duties in connection with the Participant’s
position, unless the Participant remedy such failure no later than 10 days
following delivery to the Participant of a written notice from the Company
(including any of its Subsidiaries or Affiliates) describing such failure in
reasonable detail (provided that the Participant shall not be given more than
one opportunity in the aggregate to remedy failures described in this clause
(vii)).

 

2



--------------------------------------------------------------------------------

(h) “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) distribution (whether in
the form of cash, Shares, or other property), share split or reverse share
split, (iii) combination or exchange of shares, (iv) other change in structure
or (v) declaration of a distribution, which the Administrator determines, in its
sole discretion, affects the Shares such that an adjustment pursuant to
Section 5 hereof is appropriate.

(i) “Class A Shares” means the Class A Shares of the Company.

(j) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

(k) “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of an “outside
director” within the meaning of Section 162(m) of the Code, a “non-employee
director” within the meaning of Rule 16b-3 under the Exchange Act and any other
qualifications required by the applicable stock exchange on which the Shares are
traded. If at any time or to any extent the Board shall not administer the Plan,
then the functions of the Administrator specified in the Plan shall be exercised
by the Committee. Except as otherwise provided in the LLC Agreement, as amended
from time to time, any action of the Committee with respect to the
administration of the Plan shall be taken by a majority vote at a meeting at
which a quorum is duly constituted or unanimous written consent of the
Committee’s members.

(l) “Company” means Fortress Investment Group LLC, a Delaware limited liability
company, and any successors thereto.

(m) “Consultant” means a consultant or advisor who is a natural person, engaged
to render bona fide services to the Company or any Subsidiary.

(n) “Deferred Shares” means the right to receive Shares at the end of a
specified deferral period granted pursuant to Section 9 below.

(o) “Disability” means that a Participant (i) as determined by the Administrator
in its sole discretion, is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company or an
Affiliate of the Company.

 

3



--------------------------------------------------------------------------------

(p) “Eligible Recipient” means an employee, director, Consultant, or LLP member
(as that term is used in the Limited Liability Partnerships Act 2000(UK)) of, or
any other individual engaged by, the Company, any Subsidiary or Affiliate, who
has been selected as an eligible participant by the Administrator (and, in
respect of whom, any reference to “employment” shall be interpreted as including
a reference to the Eligible Recipient’s engagement, in any capacity (including,
for the avoidance of doubt the status as a member of an LLP), as the case may
require).

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

(r) “Exercise Price” means the per share price at which a holder of an award
granted hereunder may purchase the Shares issuable upon exercise of such award.

(s) “Fair Market Value” as of a particular date shall mean the fair market value
as determined by the Administrator in its sole discretion; provided, however,
(i) if the Share or other security is admitted to trading on a national
securities exchange, the fair market value on any date shall be the closing sale
price reported on such date, or (ii) if the Share or other security is then
traded in an over-the-counter market, the fair market value on any date shall be
the average of the closing bid and asked prices for such share in such
over-the-counter market for the last preceding date on which there was a sale of
such share in such market.

(t) “FOG” means the Fortress Operating Group.

(u) “FOG UNIT” means a unit in the Fortress Operating Group, which represents
one equity interest in each of the entities that comprise the Fortress Operating
Group.

(v) “Fortress Operating Group” shall have the meaning assigned to it in the LLC
Agreement.

(w) “Initial Public Offering” shall mean the initial public offering of the
Company.

(x) “LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Fortress Investment Group LLC, as amended from time to time.

(y) “LTIP Units” means awards issued with respect to a separate class of FOG
Units, as more fully described in Section 10.

 

4



--------------------------------------------------------------------------------

(z) “Non-Employee Director” means a director of the Company who is (i) not an
officer or employee of the Company or of any Subsidiary and (ii) otherwise meets
the definition of a Non-Employee Director for purposes of Rule 16b-3 of the
Exchange Act.

(aa) “Option” means an option to purchase Shares granted pursuant to Section 7
hereof.

(bb) “Original Partners” means each of Peter L. Briger, Jr., Wesley R. Edens,
Robert I. Kauffman, Randal A. Nardone and Michael E. Novogratz.

(cc) “Other Share-Based Awards” means a right or other interest granted to a
Participant under the Plan that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
including but not limited to restricted share units, distribution equivalent
rights, LTIP Units or performance units, each of which may be subject to the
attainment of Performance Goals or a period of continued employment or other
terms or conditions as permitted under the Plan.

(dd) “Participant” means (i) any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority in Section 3 below, to
receive grants of Options, Share Appreciation Rights, awards of Restricted
Shares, awards of unrestricted Shares, Deferred Shares, Performance Shares,
Other Share-Based Awards or any combination of the foregoing, and upon his or
her death, his or her successors, heirs, executors and administrators, as the
case may be and (ii) any Non-Employee Director who is eligible to receive Shares
pursuant to Section 11 below.

(ee) “Participating Subsidiary or Affiliate” means any Subsidiary or Affiliate
that has adopted the Plan.

(ff) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
Share (basic or diluted); (iv) operating profit; (v) distributable earnings;
(vi) revenue, revenue growth or rate of revenue growth; (vii) return on assets
(gross or net), return on investment, return on capital, or return on equity;
(vii) returns on sales or revenues; (ix) operating expenses; (x) share price
appreciation; (xi) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (xii) implementation or completion of critical
projects or processes; (xiii) economic value created; (xiv) cumulative earnings
per share growth; (xv) operating margin or profit margin; (xvi) Share price or
total shareholder return; (xvii) cost targets, reductions and savings,
productivity and efficiencies; (xviii) strategic business criteria, consisting
of one or more objectives based on meeting specified market penetration,
geographic business expansion, investor satisfaction, employee satisfaction,
human

 

5



--------------------------------------------------------------------------------

resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons; (xix) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and (xx) any
combination of, or a specified increase in, any of the foregoing. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company, a Subsidiary or Affiliate, or a division or strategic
business unit of the Company, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment shall be made (or no
vesting shall occur), levels of performance at which specified payments shall be
made (or specified vesting shall occur), and a maximum level of performance
above which no additional payment shall be made (or at which full vesting shall
occur). Each of the foregoing Performance Goals shall not be required to be
determined in accordance with generally accepted accounting principles and shall
be subject to certification by the Committee; provided that the Committee shall
have the authority to make equitable adjustments to the Performance Goals in
recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.

(gg) “Performance Shares” means Shares that are subject to restrictions based
upon the attainment of specified performance objectives granted pursuant to
Section 9 below.

(hh) “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, Governmental Entity or other entity.

(ii) “Plan” means this Fortress Investment Group LLC 2007 Omnibus Equity
Incentive Plan.

(jj) “Restricted Shares” means Shares subject to certain restrictions granted
pursuant to Section 9 below.

(kk) “Retirement” means a termination of a Participant’s employment, other than
for Cause, on or after attainment of age 65.

 

6



--------------------------------------------------------------------------------

(ll) “Shares” means the Company’s Class A Shares (as specified in the applicable
Award Agreement) reserved for issuance under the Plan, as adjusted pursuant to
the Plan, and any successor (pursuant to a merger, consolidation or other
reorganization) security.

(mm) “Share Appreciation Right” means the right pursuant to an award granted
under Section 8 below to receive an amount equal to the excess, if any, of
(i) the aggregate Fair Market Value, as of the date such Share Appreciation
Right or portion thereof is surrendered, of the Shares covered by such right or
such portion thereof, over (ii) the aggregate Exercise Price of such right or
such portion thereof.

(nn) “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such Person.

Section 3. Administration.

(a) The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
awards under the Plan under Section 162(m) of the Code) and, to the extent
applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”).

(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

(1) to select those Eligible Recipients who shall be Participants;

(2) to determine whether and to what extent Options, Share Appreciation Rights,
awards of Restricted Shares, Deferred Shares, Performance Shares, Other
Share-Based Awards or a combination of any of the foregoing, are to be granted
hereunder to Participants;

(3) to determine the number of Shares to be covered by each award granted
hereunder;

(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Options, Share
Appreciation Rights, awards of Restricted Shares, Deferred Shares, Performance
Shares, Other Share-Based Awards or any combination of the foregoing

 

7



--------------------------------------------------------------------------------

granted hereunder (including, but not limited to, (i) the restrictions
applicable to Awards and the conditions under which restrictions applicable to
such awards shall lapse, (ii) the performance goals and periods applicable to
awards of Performance Shares, (iii) the Exercise Price, if any, of Awards,
(iv) the vesting schedule applicable to Awards, (v) the number of Shares subject
to Awards and (vi) any amendments to the terms and conditions of outstanding
Awards, including, but not limited to reducing the Exercise Price of such
Awards, extending the exercise period of such Awards and accelerating the
vesting schedule of such Awards);

(5) to determine the Fair Market Value with respect to any Award;

(6) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting a termination of the Participant’s
employment for purposes Nonqualified Share Options granted under the Plan;

(7) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(8) to construe and interpret the terms and provisions of the Plan and any award
issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan;

(9) to delegate its authority, in whole or in part, under this Section 3 to two
or more individuals (who may or may not be members of the Board), subject to the
requirements of applicable law or any stock exchange on which the Shares are
traded; and

(10) determine at any time whether, to what extent and under what circumstances
and method or methods Awards may be settled by the Company, or any Participating
Subsidiary or Affiliate. In the event of such determination, references to the
Company shall be deemed to be references to the applicable Participating
Subsidiary or Affiliate for purposes of the Plan as appropriate.

(c) Notwithstanding paragraph (b) of this Section 3, (i) the automatic,
nondiscretionary grants of Shares shall be made to Non-Employee Directors
pursuant to and in accordance with the terms of Section 11 below and
(ii) neither the Board, the Committee nor their respective delegates shall have
the authority to reprice (or cancel and regrant) any Option or, if applicable,
other Award at a lower exercise, base or purchase price without first obtaining
the approval of the Company’s shareholders.

 

8



--------------------------------------------------------------------------------

(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary or Affiliate acting on
behalf of the Board or the Committee, shall be personally liable for any action,
omission, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Board or the Committee and each and
any officer or employee of the Company and of any Subsidiary or Affiliate acting
on their behalf shall, to the maximum extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
omission, determination or interpretation.

Section 4. Shares Reserved for Issuance Under the Plan.

(a) Subject to Section 5 hereof, the maximum number of Shares that may be
delivered pursuant to Awards granted under the Plan (the “Share Limit”) shall be
115,000,000 subject to adjustment as provided herein, as increased on the first
day of each fiscal year beginning in calendar year 2008 by a number of Class A
Shares equal to the lesser of (x) the excess of (i) 15% of the number of
outstanding Class A and Class B shares of the Company on the last day of the
immediately preceding fiscal year over (ii) the number of Shares reserved and
available for issuance under the Plan as of such date or (y) 60,000,000 Shares.
From and after such time as the Plan is subject to Code Section 162(m), the
aggregate Awards granted during any fiscal year to any single individual who is
likely to be a “covered employee” as defined under Code Section 162(m) shall not
exceed (i) 10,000,000 shares subject to Options or Share Appreciation Rights or
(ii) 10,000,000 shares subject to Restricted Shares, Deferred Shares,
Performance Shares, unrestricted Shares or Other Share-Based Awards.
Determinations made in respect of the limitation set forth in the preceding
sentence shall be made in a manner consistent with Section 162(m) of the Code.

(b) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company or an Affiliate or Subsidiary in the open market, in private
transactions or otherwise. If any Shares subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires without a distribution of shares to the Participant, the Shares with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, termination or expiration, again be available for Awards
under the Plan.

Section 5. Equitable Adjustments.

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, in the manner to be
determined by the Administrator, in its sole discretion, in (i) the aggregate
number of Shares reserved

 

9



--------------------------------------------------------------------------------

for issuance under the Plan and the maximum number of Shares that may be subject
to Awards granted to any Participant in any calendar or fiscal year, (ii) the
kind, number and Exercise Price subject to outstanding Options and Share
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of Shares subject to outstanding awards of Restricted Shares,
Deferred Shares, Performance Shares, unrestricted shares or Other Share-Based
Awards granted under the Plan, provided, however, that any fractional shares
resulting from the adjustment shall be eliminated. Equitable substitutions or
adjustments shall also be made if the Administrator determines in its sole
discretion that such adjustment is necessary in order to avoid an adverse impact
on the value of any outstanding award granted hereunder. Without limiting the
generality of the foregoing, in connection with a Change in Capitalization, the
Administrator shall take such action as is necessary to adjust the outstanding
awards to reflect the Change in Capitalization, including, but not limited to,
the cancellation of any outstanding award granted hereunder in exchange for
payment in cash or other property of the aggregate Fair Market Value of the
Shares covered by such award, reduced by the aggregate Exercise Price or
purchase price thereof, if any. Notwithstanding the foregoing, no such
adjustment shall cause any Award hereunder that is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
section. The Administrator’s determinations pursuant to this Section 5 shall be
final, binding and conclusive.

Section 6. Eligibility.

Except as set forth in Section 11 below, the Participants under the Plan shall
be selected from time to time by the Administrator, in its sole discretion, from
among Eligible Recipients. Notwithstanding the foregoing, Non-Employee Directors
shall be eligible for awards other than those set forth in Section 11, as
determined by the Administrator from time to time.

Section 7. Options.

(a) General. Each Participant who is granted an Option shall enter into an Award
Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its discretion, which Award Agreement shall
set forth, among other things, the Exercise Price of the Option, the term of the
Option and provisions regarding exercisability of the Option granted thereunder.
The provisions of each Option need not be the same with respect to each
Participant. More than one Option may be granted to the same Participant and be
outstanding concurrently hereunder. Options granted under the Plan shall be
subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable and set forth in the
applicable Award Agreement.

 

10



--------------------------------------------------------------------------------

(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, provided that the Exercise Price of any Option intended to qualify as
performance-based compensation under Section 162(m) of the Code shall not be
less than 100% of the Fair Market Value of the Shares on the date of grant.

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten years after the
date such Option is granted. Each Option’s term is subject to earlier expiration
pursuant to the applicable provisions in the Plan and the Award Agreement.
Notwithstanding the foregoing, the Administrator shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate.

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of preestablished
corporate performance goals, as shall be determined by the Administrator in the
applicable Award Agreement. The Administrator may also provide that any Option
shall be exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time, in whole or in part, based on such
factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which, (x) in the case of unrestricted Shares
acquired upon exercise of an Option, have been owned by the Participant for more
than six months on the date of surrender, and (y) have a Fair Market Value on
the date of surrender equal to the aggregate option price of the Shares as to
which such Option shall be exercised, (iii) any other form of consideration
approved by the Administrator and permitted by applicable law or (iv) any
combination of the foregoing.

(f) Rights as Shareholder. A Participant shall have no rights to distributions
or any other rights of a shareholder with respect to the Shares subject to an
Option until the Participant has given written notice of exercise, has paid in
full for such Shares, has satisfied the requirements of Section 15 hereof and,
if requested, has given the representation described in paragraph (b) of
Section 16 hereof.

 

11



--------------------------------------------------------------------------------

(g) Transfers of Options. Except as otherwise determined by the Administrator,
no Option granted under the Plan shall be transferable by a Participant other
than by the laws of descent and distribution. Unless otherwise determined by the
Administrator in accord with the provisions of the immediately preceding
sentence, an Option may be exercised, during the lifetime of the Participant,
only by the Participant or, during the period the Participant is under a legal
disability, by the Participant’s guardian or legal representative. The
Administrator may, in its sole discretion, subject to applicable law, permit the
gratuitous transfer during a Participant’s lifetime of a Nonqualified Share
Option, (i) by gift to a member of the Participant’s immediate family, (ii) by
transfer by instrument to a trust for the benefit of such immediate family
members, or (iii) to a partnership or limited liability company in which such
family members are the only partners or members; provided, however, that, in
addition to such other terms and conditions as the Administrator may determine
in connection with any such transfer, no transferee may further assign, sell,
hypothecate or otherwise transfer the transferred Option, in whole or in part,
other than by shall or by operation of the laws of descent and distribution.
Each permitted transferee shall agree to be bound by the provisions of this Plan
and the applicable Award Agreement.

(h) Termination of Employment or Service.

(1) Unless the applicable Award Agreement provides otherwise, in the event that
the employment or service of a Participant with the Company or any Subsidiary or
Affiliate shall terminate for any reason other than Cause, Retirement,
Disability, or death, (A) Options granted to such Participant, to the extent
that they are exercisable at the time of such termination, shall remain
exercisable until the date that is 90 days after such termination, on which date
they shall expire, and (B) Options granted to such Participant, to the extent
that they were not exercisable at the time of such termination, shall expire at
the close of business on the date of such termination. The 90-day period
described in this Section 7(i)(1) shall be extended to one year after the date
of such termination in the event of the Participant’s death during such 90-day
period. Notwithstanding the foregoing, no Option shall be exercisable after the
expiration of its term.

(2) Unless the applicable Award Agreement provides otherwise, in the event that
the employment or service of a Participant with the Company or any Subsidiary
shall terminate on account of the Retirement, Disability, or death of the
Participant, (A) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the date that is one year after such termination, on which date they shall
expire and (B) Options granted to such Participant, to the extent that they were
not exercisable at the time of such termination, shall expire at the close of
business on the date of such termination. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

 

12



--------------------------------------------------------------------------------

(3) In the event of the termination of a Participant’s employment or service for
Cause, all outstanding Options granted to such Participant shall expire at the
commencement of business on the date of such termination.

(i) Other Change in Employment Status. An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of an Participant, in the discretion of the Administrator. The
Administrator shall follow any applicable written policies of the Company (if
any), including such rules, guidelines and practices as may be adopted pursuant
to Section 3 hereof, as they may be in effect from time to time, with regard to
such matters.

Section 8. Share Appreciation Rights.

(a) General. Share Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any other Award granted
under the Plan (“Related Rights”), provided that, in each case, the Shares
underlying the Shares Appreciation Right is traded on an “established securities
market” within the meaning of Section 409A of the Code. Related Rights may be
granted either at or after the time of the grant of such Award. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Share Appreciation Rights shall be made; the number of
Shares to be awarded, the price per share, and all other conditions of Share
Appreciation Rights. Notwithstanding the foregoing, no Related Right may be
granted for more shares than are subject to the Award to which it relates and
any Share Appreciation Right must be granted with an Exercise Price not less
than the Fair Market Value of Shares on the date of grant. The provisions of
Share Appreciation Rights need not be the same with respect to each Participant.
Share Appreciation Rights granted under the Plan shall be subject to the
following terms and conditions set forth in this Section 8 and shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Administrator shall deem desirable, as set forth in the applicable
Award Agreement.

(b) Awards. The prospective recipient of a Share Appreciation Right shall not
have any rights with respect to such Award, unless and until such recipient has
executed an Award Agreement and delivered a fully executed copy thereof to the
Company, within a period of sixty days (or such other period as the
Administrator may specify) after the award date. Participants who are granted
Share Appreciation Rights shall have no rights as shareholders of the Company
with respect to the grant or exercise of such rights.

(c) Exercisability.

(1) Share Appreciation Rights that are Free Standing Rights (“Free Standing
Share Appreciation Rights”) shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.

 

13



--------------------------------------------------------------------------------

(2) Share Appreciation Rights that are Related Rights (“Related Share
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Awards to which they relate shall be exercisable in accordance
with the provisions of Section 7 above and this Section 8 of the Plan.

(d) Payment Upon Exercise.

(1) Upon the exercise of a Free Standing Share Appreciation Right, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value of a Share as of
the date of exercise over the price per share specified in the Free Standing
Share Appreciation Right (which price shall be no less than 100% of the Fair
Market Value of such Share on the date of grant) multiplied by the number of
Shares in respect of which the Free Standing Share Appreciation Right is being
exercised, with the Administrator having the right to determine the form of
payment.

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Award. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value of a Share as of
the date of exercise over the Exercise Price specified in the related Award
(which price shall be no less than 100% of the Fair Market Value of a Share on
the date of grant) multiplied by the number of Shares in respect of which the
Related Share Appreciation Right is being exercised, with the Administrator
having the right to determine the form of payment. Awards that have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
the Related Rights have been so exercised.

(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Share Appreciation Right in cash (or in any combination of Shares
and cash) to the extent that such settlement does not violate Section 409A of
the Code.

(e) Non-Transferability.

(1) Free Standing Share Appreciation Rights shall be transferable only when and
to the extent that an Award would be transferable under Section 7 of the Plan.

 

14



--------------------------------------------------------------------------------

(2) Related Share Appreciation Rights shall be transferable only when and to the
extent that the underlying Award would be transferable under Section 7 of the
Plan.

(f) Termination of Employment or Service.

(1) In the event of the termination of employment or service with the Company,
any Subsidiary or any Affiliate of a Participant who has been granted one or
more Free Standing Share Appreciation Rights, such rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator at or after grant.

(2) In the event of the termination of employment or service with the Company or
any Subsidiary of a Participant who has been granted one or more Related Share
Appreciation Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Share Options.

(g) Term.

(1) The term of each Free Standing Share Appreciation Right shall be fixed by
the Administrator, but no Free Standing Share Appreciation Right shall be
exercisable more than ten years after the date such right is granted.

(2) The term of each Related Share Appreciation Right shall be the term of the
Award to which it relates, but no Related Share Appreciation Right shall be
exercisable more than ten years after the date such right is granted.

Section 9. Restricted Shares, Deferred Shares and Performance Shares.

(a) General. Awards of Restricted Shares, Deferred Shares or Performance Shares
may be issued either alone or in addition to other Awards granted under the
Plan. The Administrator shall determine the Eligible Recipients to whom, and the
time or times at which, awards of Restricted Shares, Deferred Shares or
Performance Shares shall be made; the number of Shares to be awarded; the price,
if any, to be paid by the Participant for the acquisition of Restricted Shares,
Deferred Shares or Performance Shares; the Restricted Period (as defined in
paragraph (c) of this Section 9), if any, applicable to awards of Restricted
Shares or Deferred Shares; the performance objectives applicable to awards of
Restricted Shares, Deferred Shares or Performance Shares; and all other
conditions of the awards of Restricted Shares, Deferred Shares and Performance
Shares. The Administrator may also condition the grant of the award of
Restricted Shares, Deferred Shares or Performance Shares upon the exercise of
Options, or upon such other criteria as the Administrator may determine, in its
sole discretion. If the restrictions, performance objectives and/or conditions
established by the Administrator

 

15



--------------------------------------------------------------------------------

are not attained, a Participant shall forfeit his or her shares of Restricted
Shares, Deferred Shares or Performance Shares. The provisions of the awards of
Restricted Shares, Deferred Shares or Performance Shares need not be the same
with respect to each Participant.

(b) Awards and Certificates. The prospective recipient of awards of Restricted
Shares, Deferred Shares or Performance Shares shall not have any rights with
respect to any such award, unless and until such recipient has executed an Award
Agreement and delivered a fully executed copy thereof to the Company, within a
period of sixty days (or such other period as the Administrator may specify)
after the award date. Except as otherwise provided below in this Section 9,
(i) each Participant who is granted an award of Restricted Shares or Performance
Shares shall be issued a share certificate in respect of such shares of
Restricted Shares or Performance Shares (or such other appropriate evidence of
ownership as determined by the Administrator); and (ii) such certificate (or
other evidence of ownership) shall be registered in the name of the Participant,
and, if appropriate, shall bear a legend referring to the terms, conditions, and
restrictions applicable to any such award.

The Company may require that the share certificates evidencing Restricted Shares
or Performance Shares granted hereunder be held in the custody of the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any award of Restricted Shares or Performance Shares, the Participant shall have
delivered a power of attorney, endorsed in blank, relating to the Shares covered
by such award.

With respect to awards of Deferred Shares, at the expiration of the Restricted
Period, share certificates in respect of such shares of Deferred Shares shall be
delivered to the Participant, or his legal representative, in a number equal to
the number of Shares covered by the Deferred Shares award.

(c) Restrictions and Conditions. The awards of Restricted Shares, Deferred
Shares and Performance Shares granted pursuant to this Section 9 shall be
subject to the following restrictions and conditions and any additional
restrictions or conditions as determined by the Administrator at the time of
grant or thereafter:

(1) Subject to the provisions of the Plan and the Restricted Shares Award
Agreement, Deferred Shares Award Agreement or Performance Shares Award
Agreement, as appropriate, governing any such award, during such period as may
be set by the Administrator commencing on the date of grant (the “Restricted
Period”), the Participant shall not be permitted to sell, transfer, pledge or
assign shares of Restricted Shares, Deferred Shares or Performance Shares
awarded under the Plan; provided, however, that the Administrator may, in its
sole discretion, provide for the lapse of such restrictions in installments and
may accelerate or waive such restrictions in whole or in part based on such
factors and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain performance
related goals, the Participant’s termination of

 

16



--------------------------------------------------------------------------------

employment or service as a director or Consultant to the Company or any
Subsidiary or Affiliate, the Participant’s death or Disability. Notwithstanding
the foregoing, upon a Change in Control, the outstanding Awards shall be subject
to Section 12 hereof.

(2) Except as may be provided in a Restricted Share Award Agreement, the
Participant shall generally have the rights of a shareholder of the Company with
respect to Restricted Shares or Performance Shares during the Restricted Period.
The Participant shall generally not have the rights of a shareholder with
respect to Shares subject to awards of Deferred Shares during the Restricted
Period; provided, however, that distributions declared during the Restricted
Period with respect to the number of Shares covered by Deferred Shares shall be
paid to the Participant. Certificates for unrestricted Shares shall be delivered
to the Participant promptly after, and only after, the Restricted Period shall
expire without forfeiture in respect of such awards of Restricted Shares,
Deferred Shares or Performance Shares except as the Administrator, in its sole
discretion, shall otherwise determine.

(3) The rights of Participants granted awards of Restricted Shares, Deferred
Shares or Performance Shares upon termination of employment or service as a
director or Consultant to the Company or to any Subsidiary or Affiliate
terminates for any reason during the Restricted Period shall be set forth in the
Award Agreement.

Section 10. Other Share-Based Awards.

(a) The Administrator is authorized to grant Awards to Participants in the form
of Other Share-Based Awards, as deemed by the Administrator to be consistent
with the purposes of the Plan and as evidenced by an Award Agreement, including,
but not limited to, awards of LTIP Units, awards of restricted share units and
awards that are valued in whole or in part by reference to Class A Shares,
including awards valued by reference to book value, fair value or performance of
a subsidiary, partner interests or FOG Units, including distribution equivalent
rights and performance units. Other Share-Based Awards may be granted as
free-standing awards or in tandem with other Awards under the Plan. The
Administrator shall determine the terms and conditions of such Awards,
consistent with the terms of the Plan, at the date of grant or thereafter,
including any Performance Goals and performance periods. Shares or other
securities or property delivered pursuant to an Award in the nature of a
purchase right granted under this Section 10 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Awards, notes or other property, as
the Administrator shall determine, subject to any required corporate action. The
Administrator may, in its sole discretion, settle such Other Share-Based Awards
for cash or other property as appropriate; provided that it determines, after
consultation with its legal counsel and tax advisers, that such alternate
settlement would be in the Company’s best interest.

 

17



--------------------------------------------------------------------------------

(b) LTIP Units may be granted as free-standing awards or in tandem with other
Awards under the Plan, and may be valued by reference to the Company’s Class A
Shares, and will be subject to such other conditions and restrictions as the
Administrator, in its sole and absolute discretion, may determine, including,
but not limited to, continued employment or service, computation of financial
metrics and/or achievement of pre-established performance goals and objectives.
LTIP Unit awards, whether vested or unvested, may entitle the participant to
receive, currently or on a deferred or contingent basis, distributions or
distribution equivalent payments with respect to the number Class A Shares
corresponding to the LTIP Unit or other distributions from FOG and the
Administrator may provide in the applicable Award Agreement that such amounts
(if any) shall be deemed to have been reinvested in additional Class A Shares or
LTIP Units. The LTIP Units granted under the Plan, subject to such terms and
conditions as may be determined by the Administrator in its sole and absolute
discretion, including, but not limited to the conversion ratio, may be exchanged
for Class A shares in accordance with the terms of the LLC Agreement. LTIP units
may be structured as “profits interests,” “capital interests” or other types of
interests for federal income tax purposes. The Administrator has the authority
to determine the number of shares underlying an award of LTIP Units in light of
all applicable circumstances, including performance-based vesting conditions,
operating partnership “capital account allocations,” to the extent set forth in
the partnership agreements for Fortress Operating Group, the Code, or value
accretion factors and conversion ratios.

(c) To the extent that the Plan is subject to Section 162(m) of the Code, no
payment shall be made to a “covered employee” (within the meaning of
Section 162(m) of the Code) prior to the certification by the Committee that the
Performance Goals have been attained. The Committee may establish such other
rules applicable to the Other Share-Based Awards, provided, however, that in the
event that the Plan is subject to Section 162(m) of the Code, such rules shall
be in compliance with Section 162(m) of the Code.

Section 11. Non-Employee Director Grants.

(a) Annual Grant. Except as otherwise provided by the Administrator, on the
first business day after the annual shareholders’ meeting of the Company and
each annual shareholders’ meeting thereafter during the term of the Plan
(beginning with the annual shareholders’ meeting in 2010), each Non-Employee
Director shall be granted that number of Class A Shares, the aggregate Fair
Market Value of which shall equal the portion of the Non-Employee Directors’
compensation that is determined by the Compensation Committee of the Board in
that year to be awarded in Shares on the date of grant (the “Non-Employee
Director Shares”). The Non-Employee Director Shares shall be fully vested as of
the date of grant.

 

18



--------------------------------------------------------------------------------

(b) Share Availability. In the event that the number of Shares available for
grant under the Plan is not sufficient to accommodate the awards of Non-Employee
Director Shares, the remaining Shares available for such automatic awards shall
be granted to each Non-Employee Director who is to receive such an award on a
pro-rata basis. No further grants shall be made until such time, if any, as
additional Shares become available for grant under the Plan.

Section 12. Intentionally Deleted.

Section 13. Amendment and Termination.

The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company’s
shareholders for any amendment that would require such approval in order to
satisfy the requirements of sections 162(m) of the Code, any rules of the stock
exchange on which the Shares are traded or other applicable law. If any Award is
subject to Section 409A of the Code and fails to comply with the requirements of
Section 409A of the Code, the Administrator reserves the right to (but is not
obligated to) amend, modify or supplement such Award in order to cause it to
either not be subject to Section 409A of the Code or to comply with the
applicable provisions of Section 409A of the Code. The Administrator may amend
the terms of any Award theretofore granted, prospectively or retroactively, but,
subject to Section 5 of the Plan, no such amendment shall impair the rights of
any Participant without his or her consent.

Section 14. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 15. Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of the Participant for federal
and/or state income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Award. The obligations of the Company under the Plan shall be conditional on the
making of such payments or arrangements, and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant. Whenever cash is to be paid pursuant
to an award granted hereunder, the Company shall have the right to deduct
therefrom an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. Whenever Shares are to be
delivered pursuant to an award,

 

19



--------------------------------------------------------------------------------

the Company shall have the right to require the Participant to remit to the
Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Administrator, a Participant may satisfy the foregoing requirement by electing
to have the Company withhold from delivery of Shares or by delivering already
owned unrestricted Shares, in each case, having a value equal to the minimum
amount of tax required to be withheld. Such shares shall be valued at their Fair
Market Value on the date of which the amount of tax to be withheld is
determined. Fractional share amounts shall be settled in cash. Such an election
may be made with respect to all or any portion of the Shares to be delivered
pursuant to an award. The Company may also use any other method of obtaining the
necessary payment or proceeds, as permitted by law, to satisfy its withholding
obligation with respect to any Option or other Award.

Section 16. General Provisions.

(a) Shares shall not be issued pursuant to the exercise of any Award granted
hereunder unless the exercise of such Award and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act and the requirements of any stock exchange upon which the Shares
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

(b) The Administrator may require each person acquiring Shares to represent to
and agree with the Company in writing that such person is acquiring the Shares
without a view to distribution thereof. The certificates for such Shares may
include any legend that the Administrator deems appropriate to reflect any
restrictions on transfer which the Administrator determines, in its sole
discretion, arise under applicable securities laws or are otherwise applicable.

(c) All certificates for Shares delivered under the Plan shall be subject to
such stop-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Shares may then be
listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

(d) The Administrator may require a Participant receiving Shares pursuant to the
Plan, as a condition precedent to receipt of such Shares, to enter into a
shareholder agreement or “lock-up” agreement in such form as the Committee shall
determine is necessary or desirable to further the Company’s interests.

 

20



--------------------------------------------------------------------------------

(e) The adoption of the Plan shall not confer upon any Eligible Recipient any
right to continued employment or service with the Company or any Subsidiary, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Subsidiary to terminate the employment or service of any of its Eligible
Recipients at any time.

(f) Notwithstanding anything herein, in any Award Agreement, or elsewhere to the
contrary, in the event a Participant is, as determined by the Company, a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code, and final Treas. Reg. Section 1.409A-1) on the date the Participant’s
termination of employment with the Company or an Affiliate thereof becomes
effective (the “Termination Date”) and the Company determines that certain
amounts due to the Participant under an Award constitute “nonqualified deferred
compensation” under Section 409A of the Code that will subject the Participant
to “additional tax” and/or penalties under Section 409A(a)(1)(B) of the Code
with respect to the payment of such amounts if paid to the Participant at the
time(s) prescribed under the Plan or Award Agreement, then, subject to
Section 409A of the Code, such amounts due under an Award shall be postponed to
the earlier of (i) the first scheduled payroll date that occurs more than six
(6) months following the Termination Date or (ii) the date of the Participant’s
death.

Section 17. Effective Date.

The Plan became effective upon adoption by the Board on February 1, 2007 (the
“Effective Date”), and approval by shareholders of the Company on February 1,
2007.

Section 18. Term of Plan.

No award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but awards theretofore granted may extend beyond that
date.

 

21